Title: Sui Juris to the Boston Gazette, 23 May 1768
From: Adams, John,Sui Juris
To: Boston Gazette (newspaper)


     
      
       Monday, May 23, 1768
      
      
       
        
         Who is this uncircumcised Philistine, that he should defy the Armies of the living God?
        
        David.
       
      
     
     Not many Years ago, were transmitted to the Public, thro’ the Channel of the Boston-Gazette, a few desultory Essays, on the Spirit of the Canon and Feudal Law: in some of which were expressed Apprehensions of the future Mischiefs, that might be caused in America by the Efforts and Exertions of those expiring and detested systems. That those apprehensions were too well founded, Time has, already, sufficiently shewn: and we have now, perhaps, stronger Reasons to fear, a still further Increase of those Mischiefs, than we had then. It is therefore the opinion of many Persons, who wish well to the Religion, the Learning, the Liberty and Happiness of this injured and insulted Country, that a Reassumption of that inexhaustible Subject, would not be improper, at the present Juncture. And it is, without any further Apology, proposed, to continue a Series of Dissertations upon that and similar Subjects, for some Months, if not Years to come.  It is claimed as an incontestible Right to pursue our own Plan, Method and Style: and, if in the Course of our Lucubrations, we should depart from the Rules, of established Logicians and Rhetoricians, if we should sometimes in Haste throw our Thoughts together in rude Heaps, if a few Blunders and Solecisms should escape us, or if we should now and then mis-spell and mis-point, we shall not think it worth our While to engage in any Contention, concerning such Matters, with the little Scribblers, and paltry Critics, whose Ambition never aspired, and whose Capacity never attained to greater Objects. Our Labours will be interrupted whenever the Paroxisms of the Gout or the Spleen, the Fits of Dulness or Lazyness, or the Avocations of Business or Amusement shall make an Interruption expedient. These Reservations have been thought proper to be made for our own Ease and Advantage. And we now take the Freedom to inform the Reader, that the Champion, who has lately, with so much Heroism challenged America, to contest with him the Right of Diocaesan Episcopacy, first roused us, from our long Lethargy, and determined us, once more to try our Fortune in the Field.
     But to renounce Metaphor and speak soberly: The Appeal to the Public in favour of an American Episcopate, is so flagrant an Attempt to introduce the Canon Law, or at least some of the worst Fruits of it, into these Colonies, hitherto unstained with such Pollution, uninfected with such Poison, that every Friend of America ought to take the Alarm. Power, in any Form, and under any Limitations, when directed only by human Wisdom and Benevolence, is dangerous: but the most terrible of all Power, that can be entrusted to Man, is spiritual. Because our natural Apprehensions of a Deity, Providence and future State, are so strong, and our natural Disposition to Enthusiasm and Superstition, so prevalent, that an Order of Men entrusted with the sacred Rites of Religion, will always obtain an Ascendency over our Consciences: and will therefore be able to perswade us, (by us I mean the Body of the People) that to distinguish between the Cause of God and the Clergy, is Impiety; to speak or write freely of the Clergy, is Blasphemy; and to oppose the Exorbitancy of their Wealth and Power, is Sacriledge, and that any of these Crimes will expose us, to eternal Misery.
     And whenever Conscience is on the Side of the Canon Law, all is lost. We become capable of believing any Thing that a Priest shall prescribe. We become capable of believing, even Dr. Chandler’s fundamental Aphorisms, viz. that Christianity cannot exist without an uninterrupted Succession of Diocaesan Bishops, and that those who deny the Succession to have been uninterrupted, must prove it to have been broken: which very curious and important Doctrines will be considered more at large hereafter. Mean Time, I am, and ever will be
     
      SUI JURIS
     
    